NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         MAR 18 2021
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                         No.   20-10336

                Plaintiff-Appellee,               D.C. No.
                                                  4:16-cr-00887-CKJ-LCK-1
 v.

CALVIN JOHN COOK,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Calvin John Cook appeals from the district court’s order denying his motion

for a sentence reduction or compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Pursuant to Anders v. California, 386 U.S. 738 (1967), Cook’s

counsel has filed a brief stating that there are no grounds for relief, along with a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to withdraw as counsel of record. We have provided Cook the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                  20-10336